United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1573
                                   ___________

George Nwizuzu,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
United States of America,               *    [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: July 17, 2002

                              Filed: July 23, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Federal prisoner George Nwizuzu appeals the district court’s1 dismissal of his
Federal Tort Claims Act (FTCA) suit. We affirm.




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Jonathon G. Lebedoff, United States Magistrate Judge for the District of Minnesota.
       Nwizuzu claimed that while a federal corrections officer was packing his
property, the officer negligently failed to document and thus caused the loss of a pair
of Nwizuzu’s work boots. We conclude that the alleged conduct would fall under the
28 U.S.C. § 2680(c) exception to the FTCA waiver of sovereign immunity because
it arose out of the detention of Nwizuzu’s property before he was placed in
administrative segregation. See Kosak v. United States, 465 U.S. 848, 854 (1984).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-